ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Ahjar Shat Alarab Albidhaa Co.              )      ASBCA No. 59868
                                            )
Under Contract No. W91GY3-09-M-7846         )

APPEARANCE FOR THE APPELLANT:                      Mr. Murtada Q. Abdul Hussein
                                                    Owner/Manager

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney ,
                                                   MAJ M. Aaron Lee, JA
                                                    Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       By Order dated 14 December 2015, appellant was ordered to file with the Board a
proposed schedule for further proceedings within 30 days of receipt of the Order.
Appellant did not respond to this Order. By Order dated 19 January 2016, appellant was
again directed to provide its proposal for further proceedings, no later than 1 February
2016. Appellant did not respond to this Order. By Order dated 17 February 2016,
appellant was ordered to show cause, no later than 15 March 2016 why this appeal should
not be dismissed with prejudice for failure to prosecute under Board Rule 17. Appellant
also did not respond to this Order.

       Each of the aforementioned Board orders was sent to appellant at the email
address provided in appellant's notice of appeal to this Board.

        In view of the foregoing, ASBCA No. 59868 is hereby dismissed with prejudice
for failure to prosecute under Board Rule 17.

       Dated: 24 March 2016




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

(Signatures continued)
I concur                                         I concur




  #~,(,4t-
MARK N. STEMPLER                                RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59868, Appeal of Ahjar Shat Alarab
Albidhaa Co., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2